Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   December 09, 2019

The Court of Appeals hereby passes the following order:

A20D0188. TYNEQUIA HUNTER v. CHRIS JOHNSON et al.

       After the magistrate court entered a writ of possession in favor of Chris and
Linda Johnson, Tynequia Hunter filed in this Court the instant application for
discretionary appeal. We lack jurisdiction because this matter has not been reviewed
by the state or superior court.
       As a general rule, “[t]he only avenue of appeal available from [a] magistrate
court judgment is provided by OCGA § 15-10-41 (b) (1), which allows for a de novo
appeal to the state or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406
SE2d 225) (1991); see OCGA § 15-10-41 (b) (2) (“No appeal shall lie from a default
judgment . . . . Review . . . shall be by certiorari to the state court of that county or to
the superior court of that county.”). If a party is then aggrieved by the decision of the
state or superior court, an application for discretionary appeal may be filed in this
Court. See OCGA § 5-6-35 (a) (1), (11). However, this Court may only address
magistrate court matters that already have been reviewed by the state or superior
court. See Westwind Corp. v. Washington Fed. S & L Assn., 195 Ga. App. 411, 411
(1) (393 SE2d 479) (1990).
     Accordingly, we lack jurisdiction to consider Hunter’s application for
discretionary appeal, which is hereby DISMISSED.




                                   Court of Appeals of the State of Georgia
                                   Clerk’s Office, Atlanta,____________________
                                                              12/09/2019
                                           I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.